 Case 2:19-cv-12399-AJT-DRG ECF No. 1 filed 08/14/19         PageID.1    Page 1 of 12



                   IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


HOWARD COHAN,

      Plaintiff,                               Case No. 2:19-cv-12399

v.                                             Hon.

BL RESTAURANT OPERATIONS,                      Magistrate Judge
LLC

      Defendant.
                                           /

 PLAINTIFF’S COMPLAINT FOR DECLARATORY AND INJUNCTIVE
                         RELIEF

      Plaintiff Howard Cohan, through his undersigned counsel, states the

following in support of his Complaint for Declaratory and Injunctive Relief to

remedy discrimination by BL Restaurant Operations, LLC based on Plaintiff’s

disability in violation of Title III of the Americans with Disabilities Act of 1990,

42 U.S.C. §§ 12181 et seq. (“ADA”), and its implementing regulation, 28 C.F.R.

Part 36:

                          JURISDICTION AND VENUE

      1.     This Court has jurisdiction over this action pursuant to 42 U.S.C. §

2000a-3(a), 28 U.S.C. § 1331, and 28 U.S.C. § 1343.




                                          1
 Case 2:19-cv-12399-AJT-DRG ECF No. 1 filed 08/14/19           PageID.2    Page 2 of 12



       2.     Venue is appropriate in this district under 28 U.S.C. § 1391 because

the acts of discrimination occurred in this district, and the property that is the

subject of this action is in this district.

                                         PARTIES

       3.     Plaintiff is a resident of Palm Beach County, Florida.

       4.     Defendant is a limited liability company with its registered office

located at 40600 Ann Arbor Road E, Suite 200, Plymouth, MI 48170.

       5.     Upon information and belief, Defendant owns or operates “Bar Louie”

whose locations qualify as a “Facility” as defined in 28 C.F.R. § 36.104.

                             FACTUAL ALLEGATIONS

       6.     Plaintiff incorporates the above paragraphs by reference.

       7.     Plaintiff is an individual with numerous disabilities, including severe

spinal stenosis of the lumbar spine with spondylolisthesis and right leg pain, severe

spinal stenosis of the cervical spine with nerve root compromise on the right side, a

non-union fracture of the left acromion, a labral tear of the left shoulder, a full

thickness right rotor cuff tear, a right knee medial meniscal tear, a repaired ACL

and bilateral meniscal tear of the left knee and severe basal joint arthritis of the left

thumb. These conditions cause sudden onsets of severe pain and substantially limit

Plaintiff’s ability to perform certain manual tasks, walk, stand, lift, bend, and work.

The disabilities and symptoms are permanent.



                                              2
 Case 2:19-cv-12399-AJT-DRG ECF No. 1 filed 08/14/19          PageID.3    Page 3 of 12



      8.     At the time of Plaintiff’s initial visit to Bar Louie (and prior to

instituting this action), Plaintiff suffered from a qualified disability under the 28

C.F.R. 36.105.

      9.     Plaintiff’s condition is degenerative and requires occasional use of

mobility aids to assist his movement.

      10.    Plaintiff regularly travels to Michigan 4-5 times per year to visit

friends and shop. Plaintiff prefers staying around the Novi area on his trips because

of the density of malls, stores, restaurants, and hotels.

      11.    Most recently, Plaintiff was in the Novi area in May of 2019, and

currently plans to return to the area again in September of 2019.

      12.    Plaintiff encountered barriers to access which denied him full and

equal access and enjoyment of the services, goods and amenities when he ate at the

Bar Louie located at 37716 Six Mile Rd, Livonia, MI 48152 (the “Livonia

Facility”) on March 23, 2018.

      13.    After experiencing barriers at the Livonia Facility, Plaintiff wanted to

dine at a different location in order to have an enjoyable experience without having

to worry about being able to use the restroom and other elements of the restaurant,

and patronized the Bar Louie located at 44375 12 Mile Rd, Suite G-152, Novi, MI

48377 (the “Novi Facility”) on March 24, 2018, but again encountered barriers

which denied him full and equal access and enjoyment of the services.



                                           3
 Case 2:19-cv-12399-AJT-DRG ECF No. 1 filed 08/14/19           PageID.4    Page 4 of 12



      14.    Plaintiff is a regular customer of Bar Louie and would return to the

each Facility in September if Defendant modifies each Facility and its policies and

practices to accommodate individuals who have physical disabilities, but is

deterred from returning due to the barriers and discriminatory effects of

Defendant’s policies and procedures at each Facility.

      15.    Due to Plaintiff’s frequent travels, he also acts as a tester by

inspecting Facilities for accessibility to advance the purpose of the ADA, the civil

rights of disabled individuals, and to be certain that he can enjoy the same options

and privileges to patronize places of public accommodation as non-disabled

individuals without worrying about accessibility issues.

      16.    Plaintiff returns to every Facility after being notified of remediation of

the discriminatory conditions to verify compliance with the ADA and regularly

monitors the status of remediation.

                      COUNT I
 REQUEST FOR DECLARATORY JUDGMENT UNDER 28 U.S.C. § 2201

      17.    Plaintiff incorporates the above paragraphs by reference.

      18.    This Court is empowered to issue a declaratory judgment regarding:

(1) Defendant’s violation of 42 U.S.C. § 12182; (2) Defendant’s duty to comply

with the provisions of 42 U.S.C. § 12181 et al; (3) Defendant’s duty to remove

architectural barriers at each Facility; and (4) Plaintiff’s right to be free from

discrimination due to his disability. 28 U.S.C. § 2201.

                                            4
 Case 2:19-cv-12399-AJT-DRG ECF No. 1 filed 08/14/19           PageID.5    Page 5 of 12



       19.     Plaintiff seeks an order declaring that he was discriminated against on

the basis of his disability.

                        COUNT II
  REQUEST FOR INJUNCTIVE RELIEF UNDER 42 U.S.C. § 2000a–3(a)

       20.     Plaintiff incorporates the above paragraphs by reference.

       21.     Bar Louie is a place of public accommodation covered by Title III of

the ADA because it is operated by a private entity, its operations affect commerce,

and it is a restaurant. 42 U.S.C. § 12181(7); see 28 C.F.R. § 36.104.

       22.     Defendant is a public accommodation covered by Title III of the ADA

because it owns, leases (or leases to), or operates a place of public accommodation.

See 42 U.S.C. §§ 12181(7), 12182(a); 28 C.F.R. § 36.104.

       23.     Architectural barriers exist which denied Plaintiff full and equal

access to the goods and services Defendant offers to non-disabled individuals.

       24.     Plaintiff personally encountered architectural barriers on March 23,

2018, at the Livonia Facility:

             a. Bar Area:

                   i. Providing counter heights exceeding 36 inches making it

                     impossible to service a person with a disability in violation of

                     2010 ADAAG §§904, 904.4, 904.4.1, 904.4.2, 305 and 306.

                  ii. Failing to provide the correct height for accessible seating or

                     work surface use for person(s) with a disability at a bar or

                                            5
Case 2:19-cv-12399-AJT-DRG ECF No. 1 filed 08/14/19      PageID.6    Page 6 of 12



                adjacent table in the bar area, in violation of 2010 ADAAG

                §§902, 902.1, 902.2, 902.3, 305, 306 and/or §4.32.4 of the 1991

                ADA Standards.

            iii. Failing to provide required accessible seating for person(s) with

                a disability at a bar or adjacent table exceeding 34 inches in the

                bar area in violation of 2010 ADAAG §§902, 902.1, 902.3.

            iv. Failing to provide seating for a person(s) with a disability that

                has the correct clear floor space for forward approach in

                violation of 2010 ADAAG §§902, 902.2, 305 and 306.

       b. Restroom:

              i. Providing a gate or door with a continuous opening pressure of

                greater than 5 lbs. exceeding the limits for a person with a

                disability in violation of 2010 ADAAG §§404, 404.1, 404.2,

                404.2.9 and 309.4.

             ii. Providing sinks and/or countertops that are greater than the 34

                inch maximum allowed above the finished floor or ground in

                violation of 2010 ADAAG §§606 and 606.3.

            iii. Failing to provide the proper insulation or protection for

                plumbing or other sharp or abrasive objects under a sink or

                countertop in violation of 2010 ADAAG §§606 and 606.5.



                                       6
Case 2:19-cv-12399-AJT-DRG ECF No. 1 filed 08/14/19      PageID.7    Page 7 of 12



            iv. Failing to provide the proper spacing between a grab bar and an

                object projecting out of the wall in violation of 2010 ADAAG

                §§609, 609.1 and 609.3.

             v. Providing grab bars of improper horizontal length or spacing as

                required along the rear or side wall in violation of 2010

                ADAAG §§604, 604.5, 604.5.1 and 604.5.2.

            vi. Failing to provide toilet paper dispensers in the proper position

                in front of the water closet or at the correct height above the

                finished floor in violation of 2010 ADAAG §§604, 604.7 and

                309.4.

            vii. Failing to provide a coat hook within the proper reach ranges

                for a person with a disability in violation of 2010 ADAAG

                §§603, 603.4 and 308.

           viii. Failing to provide mirror(s) located above lavatories or

                countertops at the proper height above the finished floor in

                violation of 2010 ADAAG §§603 and 603.3.

            ix. Providing an element or object that protrudes greater than 4”

                into a pathway or space of travel situated between 27” and 80”

                high in violation of 2010 ADAAG §§204, 307, 307.1, 307.2.




                                       7
 Case 2:19-cv-12399-AJT-DRG ECF No. 1 filed 08/14/19           PageID.8    Page 8 of 12



                 x. Failing to provide the water closet in the proper position

                     relative to the side wall or partition in violation of 2010

                     ADAAG §§604 and 604.2.

            c. Accessible Seating in Restaurant Area:

                  i. Failing to provide seating for a person(s) with a disability that

                     has the correct clear floor space for forward approach in

                     violation of 2010 ADAAG §§902, 902.2, 305 and 306.

      25.      Plaintiff personally encountered architectural barriers on March 24,

2018, at the Novi Facility:

            a. Bar Area:

                  i. Providing counter heights exceeding 36 inches making it

                     impossible to service a person with a disability in violation of

                     2010 ADAAG §§904, 904.4, 904.4.1, 904.4.2, 305 and 306.

                 ii. Failing to provide the correct height for accessible seating or

                     work surface use for person(s) with a disability at a bar or

                     adjacent table in the bar area, in violation of 2010 ADAAG

                     §§902, 902.1, 902.2, 902.3, 305, 306 and/or §4.32.4 of the 1991

                     ADA Standards.




                                            8
Case 2:19-cv-12399-AJT-DRG ECF No. 1 filed 08/14/19       PageID.9    Page 9 of 12



            iii. Failing to provide required accessible seating for person(s) with

                 a disability at a bar or adjacent table exceeding 34 inches in the

                 bar area in violation of 2010 ADAAG §§902, 902.1, 902.3.

            iv. Failing to provide seating for a person(s) with a disability that

                 has the correct clear floor space for forward approach in

                 violation of 2010 ADAAG §§902, 902.2, 305 and 306.

       b. Accessible Seating in Restaurant Area:

              i. Failing to provide seating for a person(s) with a disability that

                 has the correct clear floor space for forward approach in

                 violation of 2010 ADAAG §§902, 902.2, 305 and 306.

       c. Men’s Restroom

              i. Providing a swinging door or gate with improper maneuvering

                 clearance(s) due to a wall or some other obstruction that does

                 not comply with the standards set forth in 2010 ADAAG

                 §§404, 404.1, 404.2, 404.2.3, 404.2.4 and 404.2.4.1.

             ii. Providing grab bars of improper horizontal length or spacing as

                 required along the rear or side wall in violation of 2010

                 ADAAG §§604, 604.5, 604.5.1 and 604.5.2.

            iii. Failing to provide toilet paper dispensers in the proper position

                 in front of the water closet or at the correct height above the



                                       9
Case 2:19-cv-12399-AJT-DRG ECF No. 1 filed 08/14/19        PageID.10    Page 10 of 12



                    finished floor in violation of 2010 ADAAG §§604, 604.7 and

                    309.4.

                iv. Providing three elements or objects that protrude greater than

                    4” into a pathway or space of travel situated between 27” and

                    80” high in violation of 2010 ADAAG §§204, 307, 307.1,

                    307.2.

                v. Failing to provide paper towel dispenser or its operable part at

                    the correct height above the finished floor in violation of 2010

                    ADAAG §§606, 606.1 and 308.

                vi. Failing to provide flush controls located on the open side of the

                    water closet in violation of 2010 ADAAG §§309, 309.4, 604

                    and 604.6.

      26.    These barriers cause Plaintiff difficulty in safely using each element

of each Facility because of Plaintiff’s impaired mobility and range of motion in his

arms, shoulders, legs, and hands requiring extra care due to concerns for safety and

a fear of aggravating his injuries.

      27.    Defendant has failed to remove some or all of the barriers and

violations at each Facility.




                                         10
Case 2:19-cv-12399-AJT-DRG ECF No. 1 filed 08/14/19          PageID.11    Page 11 of 12



      28.    Defendant’s failure to remove these architectural barriers denies

Plaintiff full and equal access to each Facility in violation of 42 U.S.C. §

12182(b)(2)(A)(iv).

      29.    Defendant’s failure to modify its policies, practices, or procedures to

train its staff to identify architectural barriers and reasonably modify its services

creates an environment where individuals with disabilities are not provided goods

and services in the most integrated setting possible is discriminatory. 42 U.S.C. §§

12182(a), 12182(b)(2)(A)(iv), and 28 C.F.R. § 36.302.

      30.    It would be readily achievable for Defendant to remove all of the

barriers at each Facility.

      31.    Failing to remove barriers to access where it is readily achievable is

discrimination against individuals with disabilities. 42 U.S.C. §§ 12182(a),

12182(b)(2)(A)(iv), and 28 C.F.R. § 36.304.

                              RELIEF REQUESTED

WHEREFORE, Plaintiff respectfully requests that this Court:

      A.     declare that each Facility identified in this Complaint is in violation of

the ADA;

      B.     declare that each Facility identified in this Complaint is in violation of

the ADAAG;




                                          11
Case 2:19-cv-12399-AJT-DRG ECF No. 1 filed 08/14/19          PageID.12    Page 12 of 12



      C.     enter an Order requiring Defendant make each Facility accessible to

and usable by individuals with disabilities to the full extent required by Title III of

the ADA;

      D.     enter an Order directing Defendant to evaluate and neutralize its

policies, practices, and procedures towards persons with disabilities;

      E.     award Plaintiff attorney fees, costs (including, but not limited to court

costs and expert fees) and other expenses of this litigation pursuant to 42 U.S.C. §

12205; and

      F.     grant any other such relief as the Court deems just and proper.


                                               Respectfully submitted,

                                               BLACKMORE LAW PLC

                                               /s/ Angela C. Spears
                                               Angela C. Spears (P82653)
                                               BLACKMORE LAW PLC
                                               21411 Civic Center Drive, Suite 200
                                               Southfield, MI 48076
                                               T: (833) 343-6743
                                               F: (855) 744-4419
                                               E: aspears@blackmorelawplc.com
                                               Counsel for Plaintiff


Dated: August 14, 2019




                                          12
